DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Page 11, paragraph 40, line 4: Change “surface mount structure 4” to “surface mount structure 3”.
Page 11, paragraph 41, line 1: Change “structures” to “structure”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lu, U.S. Pat. Pub. No. 2013/0187258, Figure 5A.
Lu Figure 5A:

    PNG
    media_image1.png
    305
    720
    media_image1.png
    Greyscale

Regarding claim 1: Lu Figure 5A discloses a semiconductor device, comprising: a substrate (20) having a first surface, a second surface opposite to the first surface, and a lateral surface extending between the first surface and the second surface; an electronic component (44) disposed on the first surface of the substrate (20); a first package body (52) covering the electronic component (44) and the first surface of the substrate (20); and a second package body (56) covering a lateral surface of the first package body (52) and the lateral surface of the substrate (20).  Lu specification ¶¶ 7-19.
Claims 1-3, 6, and 14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated Yu, U.S. Pat. Pub. No. 2015/0357319, Figure 1A.


Yu, Figure 1A:

    PNG
    media_image2.png
    308
    529
    media_image2.png
    Greyscale

Regarding claim 1: Yu Figure 1A discloses a semiconductor device, comprising: a substrate (111) having a first surface, a second surface opposite to the first surface, and a lateral surface extending between the first surface and the second surface; an electronic component (112) disposed on the first surface of the substrate (111); a first package body (121) covering the electronic component (112) and the first surface of the substrate (111); and a second package body (142) covering a lateral surface of the first package body (121) and the lateral surface of the substrate (111).  Yu specification ¶¶ 17-26.
Regarding claim 2, which depends from claim 1: Yu discloses that the lateral surface of the first package body (121) and the lateral surface of the substrate (111) are substantially coplanar.  See Yu Figure 1A.  
Regarding claim 3, which depends from claim 1: Yu discloses that the second package body (142) covers the second surface of the substrate (111).  See Yu Figure 1A; Yu specification ¶ 26.
Regarding claim 6, which depends from claim 1: Yu discloses an electronic element (122) disposed proximal to the second surface of the substrate (111).  Yu specification ¶ 21.
Regarding claim 14, which depends from claim 1: Yu discloses that the first package body (121) is in contact with the second package body (142), and an interface between the first package body (121) and the second package body (142) is substantially aligned with the lateral surface of the substrate (111).  See Yu Figure 1A.  
Claims 15 and 17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Akahoshi, U.S. Pat. Pub. No. 2015/0255500, Figures 8A-9B.
Akahoshi, Figures 8A-9B:

    PNG
    media_image3.png
    644
    421
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    501
    423
    media_image4.png
    Greyscale

Regarding claim 15: Akahoshi Figures 8A-9B disclose a method of manufacturing a semiconductor device, the method comprising: (a) providing a substrate (3) having a first surface, a second surface opposite to the first surface, a lateral surface extending from the first surface and the second surface, and a sensor (1) disposed on the second surface; (b) disposing a first electrical contact (22 or 23) on the first surface of the substrate (3); and (c) providing a package body (10A) covering the first surface and the lateral surface of the substrate (3) and a portion of the first electrical contact (22 or 23).  Akahoshi specification ¶¶ 112-121.
Regarding claim 17, which depends from claim 15: Akahoshi discloses disposing a second electrical contact (8 or 11B) on the first electrical contact (22 or 23, respectively).  Id. ¶¶ 116-118.
Claims 15 and 17-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yiu, U.S. Pat. Pub. No. 2017/0018590, Figures 5A-5D.
Yiu, Figure 5A:

    PNG
    media_image5.png
    339
    730
    media_image5.png
    Greyscale


Yiu, Figures 5B-5D:

    PNG
    media_image6.png
    340
    740
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    410
    726
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    434
    725
    media_image8.png
    Greyscale

Regarding claim 15: Yiu Figures 5A-5D disclose a method of manufacturing a semiconductor device, the method comprising: (a) providing a substrate (110) having a first surface, a second surface opposite to the first surface, a lateral surface extending from the first surface and the second surface, and a sensor (140) disposed on the second surface; (b) disposing a first electrical contact (230) on the first surface of the substrate (110); and (c) providing a package body (360) covering the first surface and the lateral surface of the substrate (110) and a portion of the first electrical contact (230).  Yiu specification ¶¶ 76-84.
Regarding claim 17, which depends from claim 15: Yiu discloses disposing a second electrical contact (240) on the first electrical contact (230).  See id. ¶¶ 82-84 .  
Regarding claim 18: Yiu Figures 5A-5D disclose a method of manufacturing a semiconductor device, the method comprising: (a) providing a structure including a substrate (110) having a first surface and a second surface opposite to the first surface, a first electrical contact (230), and a first package body (360) encapsulating the first surface and the first electrical contact (230), the first package body (360) exposing a portion of the first electrical contact (230); (b) encapsulating the structure by a second package body (310); and (c) exposing the first electrical contact (230) from the second package body (310).  Id. ¶¶ 76-84.
Regarding claim 19, which depends from claim 18: Yiu discloses (d) forming a second electrical contact (240) on the first electrical contact (230).  Id. ¶¶ 82-84.
Regarding claim 20, which depends from claim 19: Yiu discloses after operation (d), further comprising: performing a singulation operation on the structure.  See id. ¶¶ 60.
Claims 18-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by St. Amand, U.S. Pat. No. 8,633,598, Figures 1-8.
St. Amand, Figures 1-6:

    PNG
    media_image9.png
    422
    302
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    270
    447
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    283
    477
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    265
    446
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    317
    464
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    278
    473
    media_image14.png
    Greyscale
 
St. Amand, Figures 7, 8:

    PNG
    media_image15.png
    315
    454
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    384
    467
    media_image16.png
    Greyscale

Regarding claim 18:  St. Amand Figures 1-8 disclose a method of manufacturing a semiconductor device, the method comprising: (a) providing a structure including a substrate (202S) having a first surface and a second surface opposite to the first surface, a first electrical contact (second from left contact (330) in St. Amand Figure 3), and a first package body (544) encapsulating the first surface and the first electrical contact (second from left contact (330) in St. Amand Fig. 5), the first package body (544) exposing a portion (550) of the first electrical contact (at 330A); (b) encapsulating the structure by a second package body (654); and (c) exposing the first electrical contact (330A) from the second package body (654).  St. Amand specification, col. 1, l. 48 – col. 7, l. 44.
Regarding claim 19, which depends from claim 18: St. Amand discloses (d) forming a second electrical contact (additional solder balls, not shown) on the first electrical contact (330).  Id. col. 8, ll. 30-36.
Regarding claim 20, which depends from claim 19: St. Amand discloses after operation (d), further comprising: performing a singulation operation on the structure.  Id. col. 6, ll. 48-55

Allowable Subject Matter
Claims 4, 5, 7-13, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 4: The claim has been found allowable because the prior art of record does not disclose “a sensor disposed adjacent to the second surface of the substrate”, in combination with the remaining limitations of the claim.
With regard to claim 5: The claim has been found allowable because the prior art of record does not disclose “an electrical contact electrically connected to the substrate and exposed from the first package body”, in combination with the remaining limitations of the claim.
With regard to claim 7: The claim has been found allowable because the prior art of record does not disclose “wherein the electronic element comprises a sensor”, in combination with the remaining limitations of the claim.
With regard to claims 8-11: The claims have been found allowable due to their dependency from claim 7 above.
With regard to claim 12: The claim has been found allowable because the prior art of record does not disclose “a passive electrical component disposed on the first surface of the substrate; and a sensor adjacent to the second surface of the substrate and encapsulated by the second package body”, in combination with the remaining limitations of the claim.
With regard to claim 13: The claim has been found allowable due to its dependency from claim 12 above.
With regard to claim 16: The claim has been found allowable because the prior art of record does not disclose “in operation (c), the package body further covers the sensor and the second surface of the substrate”, in combination with the remaining limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897